Citation Nr: 1727866	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  11-32 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from August 1989 to August 1991.
This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

When this case was before the Board in April 2014 it was remanded for further development.  It is now before the Board for further appellate action.

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

In the April 2014 remand, the Board stipulated that the AOJ provide the Veteran a VA examination for his back that included an opinion regarding the etiology of the Veteran's low back disorder by the examiner.  The AOJ did not provide the Veteran a back examination or obtain an opinion.  Thus, this issue must be remanded for compliance with the Board's September 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

The records show that the Veteran may not have received the most recent Board decision.  His current address is now including in the record.  While the case is in remand status, the AOJ should send the April 2014 Board decision to the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records since December 2013 and associate them with the claims file.

2.  Make efforts to verify the Veteran's current mailing address and send the Veteran the April 2014 Board decision and remand.

3.  Thereafter, schedule the Veteran for a VA orthopedic examination.  The claims file must be made available to, and reviewed by, the examiner.  Appropriate testing should be conducted.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current back disability had its clinical onset during active service or within one year of service separation, or is related to any in-service disease, event, or injury, including wearing heavy packs in service.

The record shows that the Veteran reported that during service, he participated in frequent marches while wearing packs in excess of 70 pounds which caused his lower back to ache.  After he was discharged, he had intermittent pain in his back but only sought treatment in 2001 because it had had worsened.  See May 2009 Veteran's Claim.

In providing this opinion, the examiner should acknowledge the Veteran's combat service in the U.S. Army and his statements regarding a continuity of symptomatology since service.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that he offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

4.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

5.  Upon completion of the examinations ordered above, review the examination report to ensure that it addresses the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

6.  Readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto. 

The appellant and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




